Martin J.
delivered the opinion of the Court. This was 1 an action for the recovery of a slave. The defendant claimed title. At the trial he relied on a bill of sale from Dawson, to which was added a proviso, that if Dawson, his heirs, executors or administrators, shall well and truly make, orcause to be made to the said John G. Young, his heirs, executors, administrators or assigns, a complete and satisfactory title to the negro Aaron, on or before the first day of January 1828, then in that case these presents to be null and .void— otherwise to remain in full force and virtue.
The Judge aquo instructed the jury that the effect of this sa^e was to bind Dawson to comply with the conditions, “which were to make a good title to Young, for the other negro given in exchange for Jack,- or in default thereof to pay the value of him. The title of Jack was effected to make g°°d this contract.” To this part of the charge to the jury the defendant’s took a bill of exceptions, L
In our opinion, the intention of the parties was not that *107Dawson should be bound either to make title for Aaron, or pay the value of him : but to convey to Young a title to Jack defeasible by the execution of a proper conveyance or title to Aaron. Certainly Dawson could not have destroyed Young’s title to Jack by payment of the value of Aaron. , , . , , Young s title was on the exocution of the instrument he relied on, complete, though defeasible on a subsequent event which does not appear to have happened. It had at once full force andjvirtue, and by the"term""of the contract was to remain on the event not happening before the day named, in full force and virtue.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be. annulled, avoided and reversed — the verdict of the judge set aside, and the case remanded with directions to the judge, not to give to the jury the above part of his charge: the appellee paying costs in this Court.